Rogers, J.
This is a suit commenced by attachment against defendant, a non-resident. G-. W. Sentell was made garnishee by service of citation and interrogatories, and to interrogatory 1st: “Have you any property, money, rights, credits or.effects in your possession or under your control belonging to the defendant, David Wallace P
He answers “ that he does not know that he has any property, money, rights, credits or effects in his possession or under his control belonging to the defendant, David Wallace, unless it should be so construed that said defendant, David Wallace, has an interest in the net proceeds of eleven bales of cotton, shipped to him by Paul Daniels, of the parish of Point Coupee, La., for aceouut of Wallace & Co., which cotton was sold, and *317the net proceeds thereof, to wit: four hundred and twenty-six ■xr dollars ($426.21) are held by him for account of Wallace & Oo., or for account of Mrs. David Wallace, having been informed that she, Mrs. David Wallace, is the owner of the lands leased to the said Paul Daniels. Besides, he has a letter from Wallace & Co., in liquidation per pro. John Wallace, under date of October 17, 1879, after being notified of the- shipment of the eleven bales of cotton, instructing him to sell the said cotton for account of the said Mrs. David Wallace, and at the same time calling his attention to the fact that the lands leased to the said Paul Daniels, and the. lease are the property of said Mrs. David Wallace.”
The other interrogatories and answers are of no moment in the consideration of the questions presented to us.
It is suggested by counsel for appellee, that this appeal should be dismissed ex propria motu, the answer of garnishee disclosing an amount of $426.21 at issue, and the record certifying the judgment of the Court a qua was rendered and final prior to August 1, 1880. The general proposition here asserted has been determined by us in Williams v. Huger, and repeatedly affirmed, but the application of the views therein expressed cannot be made to the present case. The petition of plaintiff asks for a judgment against defendant, Wallace, for $811.55; and while the record does not disclose that a copy of the petition was served on garnishee, he was served with the interrogatories and duly cited to answer — he did answer without any reservatioh of rights, and we cannot hold that he was not sufficiently apprised of the amount of plaintiff’s demand, or was not satisfied with the information contained in the citation and interrogatories delivered; — further, we are now considering a proceeding, under the provisions of our Code of Practice, whereby a judgment is sought declaring that Sentell, garnishee, has sufficient property and funds in his hands to satisfy the claim and writ of plaintiff in the sum of $811.55, the sum in controversy, and consequently within our jurisdiction, and we are urged to so *318decree, because he, Sentell, has not answered clearly and directly whether or not he held funds belonging to Wallace.
We have held and will hold garnishees to a strict obedience to the laws, and will not hesitate to liberally apply the sanction of the law to those whose answers are manifestly evasive j but in this case we do.not consider the answers evasive, but very clear and explicit. A test would be to assume an answer to this interrogatory first, categorically “ nowhile it might be true that garnishee did not owe David Wallace, it would be insufficient and possibly evasive, because, as the faces now-present themselves, he would not have answered fully, in order that the plaintiff mjglit have the information to which he was entitled from the nature of his question, and the Court enabled, if requested, to determine the question of right in or to the property ; and the same difficulty would result from .the answer “yes” — because the garnishee would then have at once assumed to dispose of a right, real or imaginary, of Mrs. Wallace, and in a suit against him by her, he could not allege want of notice of her claim and interest.
This matter has been considered by us oñ a motion to dismiss appeal, and we then refused to sustain the motion, because the record disclosed that the parties to the suit had tried the rule against the- garnishee on the merits, and the judgment was rendered after such trial. (McGloiu’s Rep., p. 9).
We are satisfied from the answers of the garnishee, that he was not guilty of duplicity.
From the conclusion now reached, it has not been considered necessary to discuss the facts established on the trial oi the rule traversing the answers of the garnishee, and for the further reason that no judgment has been rendered against the defendant, Wallace. , '
“ The garnishee is only responsible to the plaintiff in attachment, through the claim which he has enforced to judgment against the defendant in the cause.” Caldwell v. Townsend, 5 Martin, La. N. S. 308.
Judgment affirmed.